Rich, J.:
The learned Special Term in an oral opinion has held that the assessments were levied and imposed prior to the date of the sale and has directed judgment for the plaintiff. In this he erred. The rule is well established that taxes or assessments are not considered as levied or imposed until the issuance of the warrants to the proper officer for their collection. (Ogden v. Getty, 100 App. Div. 430; Coudert v. Huerstel, 60 id. 83, 85; Wall v. Hess, 232 N. Y. 472; Apex Leasing Co., Inc., v. White Enamel R. Co., 202 App. Div. 354.) The warrant for the collection of the assessments in the case at bar was not delivered to the city treasurer until November 15, 1922, when they were levied and imposed. It follows that plaintiff was required to accept the title, to which no other objection was offered, subject to these assessments.
The judgment should, therefore, be reversed upon the law and the facts, with costs, and the complaint dismissed, with costs. Findings of fact 17 and 19 and conclusions of law 1, 2 and 3 should be reversed, and defendants’ proposed findings of fact 13, 14, 15, 16, 17, 18, 19 and 20 and conclusions of law 1, 2 and 3 found.
Kelly, P. J., Jaycox, Kelby and Young, JJ., concur.
Judgment reversed on the law and facts, with costs, and complaint unanimously dismissed, with costs. Findings of fact 17 and 19 and conclusions of law 1, 2 and 3 reversed, and defendants’ proposed findings of fact 13, 14, 15, 16, 17, 18, 19 and 20 and conclusions of law 1, 2 and 3 found.